Dear Mr. Calhoun:
This office is in receipt of your opinion request sent via facsimile dated January 22, 1993.  The request has been assigned to me for research and reply.
You state in your correspondence that you presently hold the position as board member of the Concordia Parish School Board. You inquire whether a legal prohibition exists preventing you from simultaneously holding a position with the Fifth District Levee Board.
The provisions of the Dual Officeholding and Dual Employment Laws, LSA-R.S. 42:61, et. seq., are applicable to your request. Under these provisions, both the school board and the levee board are separate political subdivisions.  See LSA-R.S. 42:42(9).  Since the school board position is an elected office, and it is assumed the levee board position is a part-time appointive office, the concurrent holding of these offices would not violate the dual officeholding laws.  LSA-R.S. 42:63(D).  We are of the opinion that you may hold both positions concurrently.
Should you have further inquiries, please contact this office.
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: KERRY L. KILPATRICK Assistant Attorney General
RPI/KLK/0186E